DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-12 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wang et al. (Patent App. Pub. No. US 2018/0263569 A1).
Regarding claim 7, Wang discloses a method for non-invasively assessing neuro-inflammation in a subject (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10), the method comprising: acquiring neurite orientation dispersion and density imaging (NODDI) data of the subject (See Wang: Claims 1, 13; Paras. 0023-0025; Figs. 1(a), 1(b)); processing the NODDI data  (See Wang: Claims 1, 13; Paras. 0023-0025; Figs. 1(a), 1(b)) to determine an orientation dispersion index (ODI) component of the NODDI data (See Wang: Claims 1, 3, 7, 13; Paras. 0023-0025; Figs. 1(a), 1(b)); assessing the ODI component against one of a reference of neuro-inflammation or a prior ODI component acquired from the subject (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 2, 10; (providing for the diffusion index to be “normalized based on the anatomical image 3 and a structural template 6 … [which] … is then parcellated through automatic whole-brain parcellation”)) to determine one of an acute assessment or a chronic assessment of neuro-
Regarding claim 8, Wang discloses the method of claim 7 (See above discussion) wherein the reference of neuro-inflammation relates changes in ODI to changes in extracellular compartments of microglial cells in brain tissue (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10). Furthermore, in the neuro-inflammation context, the changes in ODI necessarily relates to changes in extracellular compartments of microglia in brain tissue.
Regarding claim 9, Wang discloses the method of claim 8 (See above discussion) wherein the changes in extracellular compartments of microglial cells include microglial cell density and morphology that are associated with neuro-inflammation (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10). Furthermore, in the neuro-inflammation context, the changes in extracellular compartments of microglia necessarily include microglial density and morphology.

Regarding claim 11, Wang discloses the method of claim 7 (See above discussion) wherein assessing the reference of neuro-inflammation includes a model of acute inflammation that increases measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10). 
Regarding claim 12, Wang discloses the method of claim 7 (See above discussion) wherein the report includes an image of the subject (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 2, 10).
As mentioned in the instant application at paragraph 0011, the ODI component of the NODDI model is being used to “distinguish the extracellular space (ODI; orientation dispersion index, inclusive of microglia) as a unique and quantitative microstructural environment.” This extracellular space is well understood to contain microglia. (See e.g. Constance Hammond, Cellular and Molecular Neurobiology 24 (Burlington: Elsevier Science, 2nd ed. 2012) (specifying that microglia appear in interneruronal spaces)). Changes or alterations in microglia, including their density and morphology have been established in the Alzheimer’s disease pathology. (See JJ Rodríguez et al., Increase in the Density of Resting Microglia Precedes Neuritic Plaque Formation and Microglial Activation in a Transgenic Model of Alzheimer’s Disease, Cell Death and Disease, Jan. 14 2010, at 1 (showing an increase in the density of resting Tau Oligomers and Fibrils Induce Activation of Microglial Cells, 37 J. of Alzheimer’s Disease 849, 851-55 (2013) (showing activation and morphological alterations of microglia in Alzheimer’s disease pathology)). Finally, Alzheimer’s disease has a well-established link to neuro-inflammation. (See e.g. Fengjin Zhang & Linlan Jiang, Neuroinflammation in Alzheimer’s Disease, 11 Neuropsychiatric Disease and Treatment 243 (2015) (surveying the research related to the role of neuro-inflammation in Alzheimer’s disease). For these and the reasons provided above, the Wang reference’s disclosure of a method which uses the orientation dispersion index (ODI) that results from NODDI (See Wang: Para. 0024) as the diffusion index (See Wang: Claim 1) in order to calculate a severity score (See Wang: Claim 1) of the Alzheimer’s neurological disorder (See Wang: Para. 0022) to predict the clinical severity of Alzheimer’s disease (See Wang: Claim 1; Para. 0022) is interpreted as disclosing each and every limitation of claims 7-12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sperl et al. (Patent App. Pub. No. US 2016/0334489 A1), in view of Wang et al. (Patent App. Pub. No. US 2018/0263569 A1).
Regarding claim 1, Sperl teaches a magnetic resonance imaging (MRI) system (See Sperl et al. Pat. App. Pub. No. US 2016/0334489 A1: Claim 10; Paras. 0006, 0021-0027; Fig. 1, Ref. 
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 1 of the instant 
Regarding claim 2, Sperl viewed light of Wang teaches the system of claim 1 (See above discussion). However, Sperl fails to teach wherein the reference of neuro-inflammation relates changes in ODI to changes in extracellular compartments of microglial cells in brain tissue. Nevertheless, Wang teaches wherein the reference of neuro-inflammation relates changes in ODI to changes in extracellular compartments of microglial in brain tissue (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10).
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 2 of the instant application since Wang states in paragraph 0004 that, "an objective approach to assess effectiveness of treatment for a neurological disorder in a specific patient is desired." Furthermore, for the reasons discussed above, in the neuro-inflammation context, the changes in ODI necessarily relates to changes in extracellular compartments of microglia in brain tissue.
Regarding claim 3, Sperl viewed in light of Wang teaches the system of claim 2 (See above discussion). However, Sperl fails to teach wherein the changes in extracellular compartments of microglial cells include microglial cell density and morphology that are associated with neuro-inflammation. Nevertheless, Wang teaches wherein the changes in extracellular compartments of microglial include microglial density and morphology that are 
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 3 of the instant application since Wang states in paragraph 0004 that, "an objective approach to assess effectiveness of treatment for a neurological disorder in a specific patient is desired." Furthermore, for the reasons discussed above, in the neuro-inflammation context, the changes in extracellular compartments of microglia necessarily include microglial density and morphology.
Regarding claim 4, Sperl viewed in light of Wang teaches the system of claim 1 (See above discussion). However, Sperl fails to teach wherein assessing the ODI component includes determining alterations in microglia morphology. Nevertheless, Wang teaches wherein assessing the ODI component includes determining alterations in microglia morphology (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10).
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 4 of the instant application since Wang states in paragraph 0004 that, "an objective approach to assess effectiveness of treatment for a neurological disorder in a specific patient is desired." 
Regarding claim 5, Sperl viewed in light of Wang teaches the system of claim 1 (See above discussion). However, Sperl fails to teach wherein assessing the reference of neuro-inflammation includes a model of acute inflammation that increases measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments. Nevertheless, Wang teaches wherein assessing the reference of neuro-inflammation includes a model of acute inflammation that increases measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 1(a), 1(b), 10).
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 5 of the instant application since Wang states in paragraph 0004 that, "an objective approach to assess effectiveness of treatment for a neurological disorder in a specific patient is desired." 
Regarding claim 6, Sperl viewed in light of Wang teaches the system of claim 1 (See above discussion). However, Sperl fails to teach wherein the computer system is further configured to generate an image of the subject and generate the report to include the image of the subject to illustrate a location of neuro-inflammation in the subject on the image. Nevertheless, Wang teaches wherein the computer system is further configured to generate an image of the subject (See Wang: Claims 1-3, 6, 7, 10, 12-14; Paras. 0023-0032, 0037-0039, 0043-0046; Figs. 
Sperl and Wang are considered to be analogous to the claimed invention because they are in the same field of magnetic resonance imaging (MRI). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the magnetic resonance imaging system taught by Sperl with the teachings of Wang to provide for the magnetic resonance imaging (MRI) system as described in claim 6 of the instant application since Wang states in paragraph 0004 that, "an objective approach to assess effectiveness of treatment for a neurological disorder in a specific patient is desired."
Response to Arguments
The Amendment filed December 13, 2021 has been entered. Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed September 13, 2021. Applicant’s amendments have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed September 13, 2021. Applicant’s amendments have overcome each and every objection to the claims previously set forth in the Non- Final Office Action mailed September 13, 2021. Otherwise, Applicant's arguments filed on November 22, 2021 have been fully considered but they are not persuasive.
The Applicant asserts on pages 10-11 of the Response:
Wang fails to anticipate claim 7. First, Wang fails to teach a method that includes a step of assessing an orientation dispersion index (ODI) component of NODDI data against one of a reference of neuro-inflammation or a prior ODI component acquired from the subject, as recited by claim 7. In fact, entirely absent from Wang is any mention of comparing the data/image output from Wang's diffusion model to any reference. The Office appears to allege that Wang's https://www.merriam-webster/com/dictionary/assessment), whereas a normalization is defined as a manipulation or transformation of data (See https://www.merriam-webster/com/dictionary/normalization) and a parcellation is defined as a division of data (See https://www.merriam-webster/com/dictionary/parcellation).  Thus, Applicant respectfully submits that Wang is completely devoid of a process that includes a step of assessing the ODI component against one of a reference of neuro-inflammation or a prior ODI component acquired from the subject, as recited by claim 7. 
In fact, because Wang positively requires the output of its diffusion model to be statistically manipulated (i.e. normalized and parcellated) to obtain Wang's required clinical severity score (See Wang at ¶27 and FIG. 1), Wang cannot possibly disclose or suggest comparing the actual output of its diffusion model against a reference. Importantly, Wang's singular mention of NODDI comes at ¶24 (and claim 13), as one of several such diffusion models. 

	In response, the Examiner respectfully disagrees with the Applicant’s argument that Wang fails to teach a method that includes a step of assessing an orientation dispersion index (ODI) component of NODDI data against one of a reference of neuro-inflammation or a prior ODI component acquired from the subject, as recited by claim 7. In support of this argument, the Response asserts that “entirely absent from Wang is any mention of comparing the data/image output from Wang's diffusion model to any reference,” references a limited portion of the citation included in the rejection of this limitation provided in the Non-Final Office Action mailed September 13, 2021, and relies upon references to Merriam-Webster’s definitions of the words assessment, normalization and parcellation. However, these arguments are not persuasive because they fail to consider the entirety of the citation provided within the Non-Final Office Action mailed September 13, 2021. Specifically, in addition to the portion cited by the Response, the Non-Final Office Action mailed September 13, 2021 referred to both Figure 1(a) and Paragraph 0024 of the specification which teach a method that includes a step of assessing an orientation dispersion index (ODI) component of NODDI data against one of a reference of neuro-inflammation or a prior ODI component acquired from the subject, as recited by claim 7. 
The Applicant asserts on pages 11-12 of the Response:
Second, Wang further fails to teach a method that includes a step of determining one of an acute assessment or a chronic assessment of neuro-inflammation in the subject, as also recited by claim 7. Completely absent from Wang is any mention of identifying any type of neuro-inflammation in a subject. In fact, the entire concept of neuro-inflammation (or even the word "inflammation" itself) is entirely absent from Wang. The Office appears allege that estimating a severity score that represents the clinical severity of any generic neurological disorder is somehow equivalent to specifically assessing neuro-inflammation in the subject.  However, Applicant respectfully disagrees. As explained by Applicant, imagining of neuro- inflammation is particularly difficult. 

As described above, current methodologies for assessments of inflammation are encumbered by significant limitations including low specificity, inability to accurately quantify, and low biocompatibility/toxicity. For example, some have attempted to discern inflammation in the brain using diffusion tensor imaging (DTI) MRJ. DTI MRI is successfully used with regularity to assess structures in the brain, such as white matter fibers. However, when attempting to assess 

Specification at ¶[0024]. 

Techniques such as magnetic resonance (MR) diffusion tensor imaging (DTI) are hampered by a lack of specificity in scalar measures of the diffusion tensor, which may be sensitive to neuro-inflammation, but also to many other changes in tissue geometry that can occur such as demyelination, changes in the organization of fibers, partial volume effects, and membrane permeability. 

Specification at ¶[0009]. 
Therefore, there is no basis on which to assume that merely because Wang's method may be suitable for identifying some generic neurological disorders, that it is somehow teaches a way to assess neuro-inflammation or, more particular, the specific way called for in claim 7. 

In response, the Examiner respectfully disagrees with the Applicant’s argument that Wang further fails to teach a method that includes a step of determining one of an acute assessment or a chronic assessment of neuro-inflammation in the subject, as also recited by claim 7. However, regarding the Response’s assertion that, “absent from Wang is any mention of identifying any type of neuro-inflammation in a subject. In fact, the entire concept of neuro-inflammation (or even the word "inflammation" itself) is entirely absent from Wang,” the Examiner respectfully asserts that the mere lack of this word’s literal appearance does not mean that the concept is wholly absent from Wang. This is because paragraph 0022, which discusses Figures 1(a) and 1(b), and which were relied upon in the Non-Final Office Action mailed September 13, 2021, clarifies that the “neurological disorder may be a neurodegenerative disease, e.g., Parkinson's disease (PD), Alzheimer's disease (AD) or the like, or a neurodevelopmental disorder, e.g. cerebral palsy (CP) or the like, but is not limited thereto” and thereby particularly clarifies that neurological disorders which are well-understood to be neuroinflammatory may be the subject of the assessment taught by Wang. The response, then asserts that “The Office appears allege that estimating a severity score that represents the clinical severity of any generic neurological disorder is somehow equivalent to specifically assessing 
The Applicant asserts on page 13 of the Response:
Wang fails to anticipate claim 8 because Wang fails to teach a method for non- invasively assessing neuro-inflammation in a subject, including in part, processing NODDI data to determine an ODI component and assessing the ODI component against a reference of neuro-inflammation, wherein the reference of neuro-inflammation relates changes in ODI to changes in extracellular compartments of microglial cells in brain tissue.  Applicant respectfully reiterates that, for the reasons described above with respect to claim 7, Wang does not disclose a process that includes a step of assessing ODI against any reference, and therefore Wang cannot possibly disclose a process that includes a step of assessing ODI against a reference of neuro-inflammation that relates changes in ODI to changes in extracellular compartments of microglial cells in brain tissue. 
It appears that the Office tacitly acknowledges this deficiency of Wang and attempts to remedy said deficiency by alleging "in the neuro-inflammation context, the changes in ODI necessarily relate to changes in extracellular compartments of microglia in brain tissue." See Office Action at page 5. However, Applicant respectfully disagrees. As noted in the specification, prior assumptions in the art held that microglia do not significantly contribute to the diffusion tensor arising from the extracellular compartment. See Specification at ¶29.  ("Thus, contrary to prior assumptions, microglia can be modeled to significantly contribute to the diffusion tensor arising from the extracellular compartment.") As Wang has no recognition of an association between microglial populations and parametric measures of NODDI (such as ODI), Wang cannot suggest assessing ODI against a reference of neuro-inflammation that relates changes in ODI microglial populations against the weight of the art. 
Conversely, it is only Applicant via the instant "disclosure [that] recognize[s] an association between microglial populations and parametric measures of NODDI with specific attention paid to understanding the relationship between ODI and microglia morphology and density. ODI is, thus, distinguished as an assessment of the extracellular compartment, from neurite density index (NDI), which is specific to the intracellular compartment." Specification at ¶29. The art of record does not include any such teaching or suggestion. 

	In response, the Examiner respectfully disagrees with the Applicant’s argument that “Wang fails to teach a method for non- invasively assessing neuro-inflammation in a subject, including in part, processing NODDI data to determine an ODI component and assessing the ODI component against a reference of neuro-inflammation.” See the above discussion regarding claim 7 as to explain why, Wang does not fail to teach a method for non- invasively assessing 
The Examiner also respectfully disagrees with the Applicant’s argument that, “Wang fails to teach … wherein the reference of neuro-inflammation relates changes in ODI to changes in extracellular compartments of microglial cells in brain tissue.” This is because, as explained above in the discussion regarding claim 7, Wang teaches,  “processing NODDI data to determine an ODI component and assessing the ODI component against a reference of neuro-inflammation” and therefore, “wherein the reference of neuro-inflammation relates changes in ODI.” Furthermore, a person having ordinary skill in the art would have understood prior to the effective filing date that neurological disorders which were well-understood to be neuro-inflammatory would also have been well-understood to necessarily produce “changes in extracellular compartments of microglial cells in brain tissue.” Therefore, because Wang relates changes in ODI to a reference of neuro-inflammation and because neuro-inflammatory neurological disorders were understood by a person having ordinary skill in the art prior to the effective filing date to cause changes in extracellular compartments of microglial cells in brain tissue, Wang does not fail to teach, “wherein the reference of neuro-inflammation relates changes in ODI to changes in extracellular compartments of microglial cells in brain tissue.” For at least these reasons, it is unclear how Wang fails to teach wherein the reference of neuro-inflammation relates changes in ODI to changes in extracellular compartments of microglial cells in brain tissue.
The Applicant asserts on page 14 of the Response:
Wang fails to anticipate claim 9. As previously discussed above, Wang does not disclose a process that includes a step of assessing ODI against any reference. As also previously discussed, Wang has no recognition of an association between neuro-inflammation, microglial cell populations, and particular parametric measures of NODDI (such as ODI). Therefore Wang cannot suggest assessing said particular parametric measures of NODDI (i.e. ODI) against a 
In light of the foregoing, it is even harder to see how Wang could disclose or suggest assessing a particular parametric measure of NODDI (i.e. ODI) against changes in extra- neuronal microglia density and morphology. The Office appears to allege that such an assessment is inherent to the process of Wang. See Office Action at page 5. However, no support or explanation is provided to substantiate this implied allegation. This is contrary to the requirements established by the MPEP, which state that, "[i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). See MPEP § 2112. Additionally, the MPEP further explains that "[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). Id. For at least these reasons, Applicant respectfully submits that Wang does not disclose or suggest assessing ODI against changes in extra- neuronal microglia density and morphology. 

	In response, for the reasons discussed above, the Examiner respectfully disagrees with the Applicant’s argument that, “Wang does not disclose a process that includes a step of assessing ODI against any reference.” See the above discussion regarding claim 7 as to explain why, Wang does not fail to disclose a process that includes a step of assessing ODI against any reference. Similarly, for the reasons discussed above, the Examiner respectfully disagrees with the Applicant’s argument that, “Wang has no recognition of an association between neuro-inflammation, microglial cell populations, and particular parametric measures of NODDI (such as ODI).” See the above discussion regarding claim 8 as to explain why Wang does not fail to recognize an association between neuro-inflammation, microglial cell populations, and particular parametric measures of NODDI (such as ODI).
	The Examiner also respectfully disagrees with the Applicant’s argument that, “In light of the foregoing, it is even harder to see how Wang could disclose or suggest assessing a particular parametric measure of NODDI (i.e. ODI) against changes in extra- neuronal microglia density and morphology.” This is because, as explained above in the discussion regarding claim 8, a person having ordinary skill in the art would have understood prior to the effective filing date that neurological disorders which were well-understood to be neuro-inflammatory would also 
The Applicant asserts on page 15 of the Response:
Wang fails to anticipate claim 11. As previously discussed above, Wang does not disclose a process that includes a step of assessing ODI against any reference. As also previously discussed, Wang has no recognition of neuro-inflammation or the difficulties in imaging it. As Applicant has previously explained, neuro-inflammation is particularly difficult to image. See Specification at ¶¶ [0024], [0009]. Wang does not even make a passing mention of neuro-inflammation, nor any process or model related thereto. In fact, Wang does not so much as use the word "inflammation," in any context. 
Given the difficulties in imaging neuro-inflammation, there is no basis in the record to establish that Wang (with its total lack of disclosure regarding neuro-inflammation) can be read as disclosing methods of imaging neuro-inflammation with a step of assessing a particular parametric measure of NODDI (i.e. ODI) against a particular model of neuro-inflammation (such as a model of acute inflammation that increases measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments).  As such, Applicant respectfully submits that Wang does not disclose or suggest a process that includes a step of assessing ODI against a model of acute inflammation that increases measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments. 

	In response, for the reasons discussed above, the Examiner respectfully disagrees with the Applicant’s argument that, “Wang does not disclose a process that includes a step of assessing ODI against any reference.” See the above discussion regarding claim 7 as to explain why, Wang does not fail to disclose a process that includes a step of assessing ODI against any reference. 
The Examiner also respectfully disagrees with the Applicant’s argument that, “Wang does not disclose or suggest a process that includes a step of assessing ODI against a model of acute inflammation that increases measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments.” This is because, as explained above in the discussion regarding claim 7, Wang teaches,  “processing NODDI data to determine an ODI component and assessing the ODI component against a reference of neuro-inflammation” and therefore, “assessing ODI against a model of acute inflammation.” Furthermore, a person having ordinary skill in the art would have understood prior to the effective filing date that neurological disorders which were well-understood to be acutely inflammatory would also have been well-understood to necessarily produce “increases [in] measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments.” For at least these reasons, it is unclear how Wang does not disclose or suggest a process that includes a step of assessing ODI against a model of acute inflammation that increases measures of the ODI component with an increase in anisotropic diffusion in extracellular compartments.
The Applicant asserts on page 16 of the Response:
The hypothetical combination of Wang and Sperl does not disclose or suggest a MRI system including, in part, a computer system programmed according to claim 1. For reasons substantially similar to those previously discussed above regarding claim 7, Wang fails to teach a computer system that is programmed to assess ODI data against one of a reference of neuro- inflammation or a prior ODI component acquired from the subject. Further, for reasons that are also substantially similar to those previously discussed above regarding claim 7, Wang also 
Sperl does not remedy these deficiencies of Wang. As admitted by the Office, Sperl does not teach an MRI system including a computer system programmed according to claim 1. See Office Action at page 8. 

	In response, the Examiner respectfully disagrees with the Applicant’s argument that the, “hypothetical combination of Wang and Sperl does not disclose or suggest a MRI system including, in part, a computer system programmed according to claim 1.” This is because claim 10 of Sperl clearly recites a, “magnetic resonance imaging (MRI) system.” Furthermore, claim 1 of Wang clearly recites that the “method [is] to be implemented by a computing device.” See the above discussion regarding claim 7 as to explain why, Wang does not fail to teach determining one of an acute assessment or a chronic assessment of neuro-inflammation in the subject.
The Applicant asserts on page 17 of the Response:
The hypothetical combination of Wang and Sperl does not disclose or suggest a MRI system including, in part, a computer system programmed according to claim 2. For reasons substantially similar to those previously discussed above regarding claim 8, Wang fails to teach a computer system that is programmed according to claim 2. Importantly, Wang does not disclose a computer system that is programmed to assess ODI data against any reference, and therefore cannot possibly suggest disclose a computer system that is programmed to assess ODI data against a reference of neuro-inflammation that relates changes in ODI to changes in extracellular compartments of microglial cells in brain tissue. 
Sperl does not remedy these deficiencies of Wang. As admitted by the Office, Sperl does not teach an MRI system including a computer system programmed according to claim 2. See Office Action at page 9. 

	In response, the Examiner respectfully disagrees with the Applicant’s argument that the, “hypothetical combination of Wang and Sperl does not disclose or suggest a MRI system including, in part, a computer system programmed according to claim 2.” See the above discussion regarding claim 1 as to explain why the hypothetical combination of Wang and Sperl does not fail to disclose or suggest a MRI system including, in part, a computer system. Similarly, see the above discussion regarding claim 8 as to explain why Wang does not fail to disclose a computer system that is programmed to assess ODI data against a reference of neuro-
The Applicant asserts on pages 17-18 of the Response:
The hypothetical combination of Wang and Sperl does not disclose or suggest a MRI system including, in part, a computer system programmed according to claim 3. For reasons substantially similar to those previously discussed above regarding claim 9, Wang fails to teach a computer system that is programmed according to claim 3. Importantly, Wang does not disclose a computer system that is programmed to assess ODI data against changes in extra- neuronal microglia density and morphology. As previously discussed above with respect to claim 9, the Office appears to allege that such and assessment is inherent to the process of Wang. See Office Action at page 10. However, as also discussed above, no support or explanation is provided to substantiate this allegation. This is contrary to the requirements established by the MPEP, which state that, "[i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art." Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). See MPEP § 2112. Additionally, the MPEP further explains that "[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993). Id. For at least these reasons, Applicant respectfully submits that Wang does not disclose or suggest a computer system that is programmed according to claim 3. 
Sperl does not remedy these deficiencies of Wang. As admitted by the Office, Sperl does not teach an MRI system including a computer system programmed according to claim 3. See Office Action at page 10. 

	In response, the Examiner respectfully disagrees with the Applicant’s argument that the, “hypothetical combination of Wang and Sperl does not disclose or suggest a MRI system including, in part, a computer system programmed according to claim 3.” See the above discussion regarding claim 1 as to explain why the hypothetical combination of Wang and Sperl does not fail to disclose or suggest a MRI system including, in part, a computer system. Similarly, see the above discussion regarding claim 9 as to explain why Wang does not fail to teach a computer system that is programmed according to claim 3.
The Applicant asserts on pages 18-19 of the Response:
The hypothetical combination of Wang and Sperl does not disclose or suggest a MRI system including, in part, a computer system programmed according to claim 5. For reasons substantially similar to those previously discussed above regarding claim 11, Wang fails to teach a computer system that is programmed according to claim 5. Importantly, Wang does not disclose a computer system that is programmed to assess ODI data against a particular model of acute neuro-inflammation. As previously discussed with respect to claim 11, Wang has no recognition of neuro-inflammation and does not even make a passing mention of neuro- 
Sperl does not remedy these deficiencies of Wang. As admitted by the Office, Sperl does not teach an MRI system including a computer system programmed according to claim 5. See Office Action at page 11. 

	In response, the Examiner respectfully disagrees with the Applicant’s argument that the, “hypothetical combination of Wang and Sperl does not disclose or suggest a MRI system including, in part, a computer system programmed according to claim 5.” See the above discussion regarding claim 1 as to explain why the hypothetical combination of Wang and Sperl does not fail to disclose or suggest a MRI system including, in part, a computer system. Similarly, see the above discussion regarding claim 11 as to explain why Wang does not fail to teach a computer system that is programmed according to claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alexander et al. (U.S. Patent App. Pub. No. 2018/0116603 A1) teaches a brain characterization system relying upon measurements of water diffusion in brain tissue gathered using MRI. 
Liu et al. (U.S. Patent App. Pub. No. 2016/0187443 A1) teaches a method of acquiring MRI diffusion data, including use of the NODDI model.
Novikov et al. (U.S. Patent App. Pub. No. 2016/0343129 A1) teaches a system, method, and medium for determining brain microstructures using MRI, including use of the NODDI model.
Warfield et al. (U.S. Patent App. Pub. No. 2016/0231410 A1) teaches methods and apparatus for analyzing biological microstructures using NODDI.
Adluru, G., Gur, Y., Anderson, J. S., Richards, L. G., Adluru, N., & DiBella, E. V. R. (2014). Assessment of white matter microstructure in stroke patients using NODDI. Piscataway: The Institute of Electrical and Electronics Engineers, Inc. (IEEE). Using the NODDI model to study microstructural changes in stroke patients.
Alexander, D. C., Hubbard, P. L., Hall, M. G., Moore, E. A., Ptito, M., Parker, G. J. M., & Dyrby, T. B. (2010). Orientationally invariant indices of axon diameter and density from diffusion MRI. NeuroImage, 52(4), 1374-89. Teaches a technique for imaging orientationally invariant indices of axon diameter and density in white matter.
Assaf, Y., & Basser, P. J. (2005). Composite hindered and restricted model of diffusion (CHARMED) MR imaging of the human brain. NeuroImage, 27(1), 48-58. Teaches the parameters of the CHARMED model in MRI.
Assaf, Y., Blumenfeld-Katzir, T., Yovel, Y., & Basser, P. J. (2008). AxCaliber: a method for measuring axon diameter distribution from diffusion MRI. Magnetic resonance in medicine, 59(6), 1347–1354. Teaches the parameters of the AxCaliber model in MRI.
Churchill, N. W., Caverzasi, E., Graham, S. J., Hutchison, M. G., & Schweizer, T. A. (2017). White matter microstructure in athletes with a history of concussion: Comparing diffusion tensor imaging (DTI) and neurite orientation dispersion and density imaging (NODDI). Human Brain Mapping, 38(8), 4201-4211. Using the NODDI model and ODI measurements to investigate changes in microstructure associated with traumatic brain injury.
Colgan, N., Siow, B., O'Callaghan, J., Harrison, I. F., Wells, J. A., Holmes, H. E., . . . Lythgoe, M. F. (2016). Application of neurite orientation dispersion and density imaging (NODDI) to a tau pathology model of Alzheimer’s disease. NeuroImage, 125, 739-744. Uses the NODDI model in the study of Alzheimer’s disease.
Constance Hammond, Cellular and Molecular Neurobiology 24 (Burlington: Elsevier Science, 2nd ed. 2012). Specifying that microglia appear in interneruronal spaces.
Fengjin Zhang & Linlan Jiang, Neuroinflammation in Alzheimer’s Disease, 11 Neuropsychiatric Disease and Treatment 243 (2015). Surveying the research related to the role of neuro-inflammation in Alzheimer’s disease.
Grussu, F., Schneider, T., Zhang, H., Alexander, D. C., & Wheeler-Kingshott, C. (2015). Neurite orientation dispersion and density imaging of the healthy cervical spinal cord in vivo. NeuroImage, 111, 590-601. Uses the NODDI model to analyze spinal cord in vivo.
Grussu, F., Schneider, T., Tur, C., Yates, R. L., Tachrount, M., Andrada Ianuş, . . . Claudia A M Gandini, W. (2017). Neurite dispersion: A new marker of multiple sclerosis spinal cord pathology? Annals of Clinical and Translational Neurology, 4(9), 663-679. Uses the NODDI model to analyze spinal cord in vivo in multiple sclerosis related pathology.
Harms, R. L., Fritz, F. J., Tobisch, A., Goebel, R., & Roebroeck, A. (2017). Robust and fast nonlinear optimization of diffusion MRI microstructure models. NeuroImage, 155, 82-96. Comparing the performance of the CHARMED and NODDI models.
Harrison NA, Cooper E, Dowell NG, Keramida G, Voon V, Critchley HD, Cercignani M. Quantitative Magnetization Transfer Imaging as a Biomarker for Effects of Systemic 
Inelia Morales et al., Tau Oligomers and Fibrils Induce Activation of Microglial Cells, 37 J. of Alzheimer’s Disease 849, 851-55 (2013). Showing activation and morphological alterations of microglia in Alzheimer’s disease pathology.
JJ Rodríguez et al., Increase in the Density of Resting Microglia Precedes Neuritic Plaque Formation and Microglial Activation in a Transgenic Model of Alzheimer’s Disease, Cell Death and Disease, Jan. 14 2010, at 1. Showing an increase in the density of resting microglia in Alzheimer’s disease pathology.
Mayer, A. R., Ling, J. M., Dodd, A. B., Meier, T. B., Hanlon, F. M., & Klimaj, S. D. (2017). A prospective microstructure imaging study in mixed-martial artists using geometric measures and diffusion tensor imaging: Methods and findings. Brain Imaging and Behavior, 11(3), 698-711. Using ODI measurements in assessing traumatic brain injury.
Slattery, Catherine F. et al. (2015). Music as a Probe of Default Mode Network Function in Young-Onset Alzheimer’s Disease, Alzheimer’s & Dementia: The Journal of the Alzheimer’s Association, Volume 11, Issue 7, P91. Using NODDI to analyze Alzheimer’s disease.
Stoll G, Bendszus M. Imaging of inflammation in the peripheral and central nervous system by magnetic resonance imaging. Neuroscience. 2009 Feb 6; 158(3):1151-60. Using MRI to visualize inflammation.
Tariq, M., Schneider, T., Alexander, D. C., Gandini Wheeler-Kingshott, C., A., & Zhang, H. (2016). Bingham-NODDI: Mapping anisotropic orientation dispersion of neurites 
Zhang, H., Schneider, T., Wheeler-Kingshott, C., & Alexander, D. C. (2012). NODDI: Practical in vivo neurite orientation dispersion and density imaging of the human brain. NeuroImage, 61(4), 1000-1016. Teaching the parameters of the NODDI model.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793